Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2016

                                      No. 04-16-00095-CV

                        IN THE INTEREST OF I.A.M. AND R.A.M.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02978
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        Appellant’s brief in this accelerated appeal was originally due May 3, 2016; however, the
court granted appellant an extension of time until May 23, 2016, to file the brief. Neither the
brief nor a motion for extension of time has been filed.

        We order Manuel C. Rodriguez Jr., appellant’s court-appointed appellate attorney, to file
appellant’s brief by June 2, 2016. Appellant is advised that no extensions of time will be
granted absent a showing of extraordinary circumstances. If the brief is not filed by the date
ordered, the court may abate the appeal and remand the case to the trial court for a hearing to
determine whether appellant or counsel has abandoned this appeal. See Tex. Fam. Code Ann. §
107.013(a)(1) (giving indigent persons a right to counsel in parental-rights termination cases); In
re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to counsel includes the right to
effective counsel).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court